UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                              No. 00-60337


                             KEITH D. BROWN,

                                                     Plaintiff-Appellee,

                                 versus

                         FRAZIER BOLTON; ET AL.,

                                                              Defendants,

                 FRAZIER BOLTON; RONALD MASON, JR., DR.,

                                                   Defendants-Appellants.



               Appeal from the United States District Court
                 for the Southern District of Mississippi
                             (3:99-CV-215-LN)

                              May 14, 2001

Before POLITZ and BARKSDALE, Circuit Judges, and FALLON,1 District

Judge.

PER CURIAM:2

     Having considered the briefs, pertinent parts of the record, and

the arguments of counsel, and concluding that the speech at issue

involved a matter of public concern, the judgment is

                                                            AFFIRMED.


     1
          District Judge of the Eastern District of Louisiana,
sitting by designation.
     2
          Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.